DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit Under Rule 132
The affidavit under 37 CFR 1.132 filed on February 2, 2022 is sufficient to overcome the rejection of claims 1 and 7 based upon 35 U.S.C. 103.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 9 with the important feature being “a molded polymer substrate that forms a surface of the automobile panel; a network of additively manufactured conductive pathways including electrically conductive material integrated in a plurality of cavities forming a network of channels on the surface of the automobile panel, wherein the electrically conductive material is at least partially encapsulated on the surface of the automobile panel; and a plurality of connectors coupled to ends of the network of additively manufactured conductive pathways, wherein the plurality of connectors are connectable to a plurality of automotive electronic devices thereby forming a plurality of electrical circuits that include the network of additively 2-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed February 7, 2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. The applicant has submitted an Affidavit- traversing rejections under Rule 132. The applicant argues 1) Drewniok describes a molded foam plastic referred to as a “door module,” which sits behind an automobile panel (inside an automobile door) to support conductors. Drewniok thus provides an improved way to secure a cable inside the door module that sits behind the automobile door panel, which reduces rattling and installation times. However, the door module is still a structure separate from the automobile panel and occupies space behind the automobile panel, which the claimed invention eliminates; 2) Figure 2 of Drewniok illustrates the door module 10 with a portion cut-away to show a substrate 16 including channels 36 or depressions 38 that can receive conductors. The substrate 16 is then placed into a mold that is filled with foamed plastic to produce the door module 10. As a result, the conductors are supported at about the center of the door module 10, away from the surface of the automobile panel.  3) Wicker describes a technique for embedding a conductor filament in an additively manufactured substrate, not a method for using additive manufacturing to embed the conductor. The technique requires heating the conductor and providing sufficient pressure to embed the conductor in the additively manufactured substrate. 4) At best, the combination of Drewniok and 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847        
/William H. Mayo III/Primary Examiner, Art Unit 2847